DETAILED ACTION
This action is in response to the amendment filed 20 December 2021.
Claims 1, 3, 4, 6, 8, 9, and 11 are pending. Claims 1, 6, and 11 are independent.
Claim 11 is rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 20 December 2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 6, 8, 9, and 11 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
Claim Rejections—35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because a “computer readable recording medium” is not limited to only non-transitory embodiments according to the specification (¶ 112).
Allowable Subject Matter
Claims 1, 3, 4, 6, 8,  and 9 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/ANDREW R DYER/Primary Examiner, Art Unit 2176